DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 5, filed 9 September 2021, in view of the amendments with respect to claim 8 have been fully considered and are persuasive.  The 112(b) rejection of the claim has been withdrawn. 
Applicant’s arguments with respect to the prior art rejection claim(s) 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. EP 2,955,966 A1 (hereinafter referred to as “Zhao”) in view of 3GPP R1-1609421 “General discussion on flexible duplex” (hereinafter referred to as “3GPP”). Zhao was cited by the applicant in the IDS received 24 June 2020 and 3GPP was cited by the applicant in the IDS received 24 April 2019.
As to claim 7, Zhao teaches terminal (¶240; figure 10: UE) comprising:
a receiver that receives information related to a configuration of a first radio resource in a first time interval in a Time Division Duplex (TDD) communication system (¶241; figure 10: transceiver 1010 receives TDD UL/DL configuration indicator indicating transmission direction of a subframe);
a controller that fixedly configures the first radio resource in the first time interval for an uplink communication (¶¶154 and 241; figure 10: processor 1000 configures subframe with fixed uplink transmission direction according to received TDD UL/DL configuration for uplink communication); and
a transmitter that transmits with the radio resource configured for the uplink communication (¶242; figure 10: transceiver 1010 transmits uplink communication in fixed uplink subframe according to configuration by processor 1000),
wherein, in the first radio resource in the first time interval, only the uplink communication is allowed (¶¶154-156: in the fixed uplink subframe, only the uplink communication is allowed and the transmission direction will not be changed).
Although Zhao teaches “A terminal…a transmitter that transmits with the radio resource…only the uplink communication is allowed,” Zhao does not explicitly disclose “a random access preamble” and “wherein the information…the fixed radio resource”.
However, 3GPP teaches the receiver receives information indicating a fixed radio resource for receiving a synchronization signal and a broadcast signal, and, in the fixed radio resource for receiving the synchronization signal and the broadcast signal, only a downlink communication is allowed (§§3.1 and 3.3; figure 3: UE receives frame configuration from the network indicating time-frequency resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Zhao by including “wherein the receiver…only a downlink communication is allowed” as taught by 3GPP because it provides Zhao‘s terminal with the enhanced capability of appropriate channelization design for MIB and DL sync signal transmission in fixed DL resource leaving as many resources as possible for flexible utilization (3GPP, §§3.1 and 3.3; figure 3).
Although Zhao in view of 3GPP teaches “A terminal…transmits with the first radio resource…a downlink communication is allowed,” Zhao in view of 3GPP does not explicitly disclose “a random access preamble” and “wherein the information…the fixed radio resource”.
However, Rico-Alvarino teaches transmits a random access preamble with the first radio resource configured for the uplink communication (page 17, col 1 (Cell Search and Initial Access): UE uses selected resource for random access (i.e. transmits random access preamble on selected resource), the selected resources based on measured RSRP performed based decoding necessary SIBs),
wherein the receiver receives information indicating a fixed radio resource for receiving a synchronization signal and a broadcast signal (page 16, col 2 – page 17, col 1 (Cell Search and Initial Access): receive TDD configuration information indicating location of PBCH carrying MIB), and
wherein the information related to the configuration of the first radio resource in the first time interval is included in a signal received based on information indicated by the broadcast signal received in the fixed radio frame (page 16, col 2 – page 17, col 1 (Cell Search and Initial Access): SIB carries configuration information for PRACH resources, the SIB being decoded after (and based on) decoding MIB).

	As to claim 8, Zhao in view of 3GPP in view of Rico-Alvarino teaches the terminal according to claim 7. Zhao further teaches wherein, in a second radio resource in a second time interval that is configured for a downlink communication, the controller allows only the downlink communication (¶¶154-156 and 241; figure 10: processor 1000 determines and configures, based on received TDD UL/DL configuration indicator, fixed DL subframe where transmission direction is fixed to only allow the DL communication and transmission direction will not be changed).
	As to claim 9, claim 9 is rejected the same way as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469